Citation Nr: 1760524	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-28 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss prior to March 8, 2013, a disability rating in excess of 30 percent prior to February 7, 2014, and a disability rating in excess of 10 percent from February 7, 2014.  

2. Entitlement to service connection for asbestosis.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a left shoulder disability.

5. Entitlement to service connection for migraines.

6. Entitlement to service connection for a sinus condition.

7. Entitlement to service connection for a left wrist disability. 

8. Entitlement to service connection for an upper back disability.

9. Entitlement to service connection for presbyopia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1968 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Philippines.  

The Board notes that during the appeal period, the Veteran's claim for service connection for type II diabetes was granted in an April 2011 rating decision, and his claim for service connection for a heart murmur condition was granted in an October 2014 rating decision.  As each grant represents a full grant of the benefits sought, these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Board notes that the record does not reflect a diagnosis for sinusitis but does reflect a diagnosis for vasomotor rhinitis.  The Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the Board has recharacterized the issue for sinusitis as one for a sinus condition, as reflected on the title page.  

The Board notes that the Veteran's representative included service connection for a prostate condition in the Informal Hearing Presentation. However, this issue is not on appeal. In February 2008, the Veteran filed a claim to reopen for entitlement to service connection for a prostate condition.  The claim was denied in a September 2008 rating decision, and the Veteran filed a timely notice of disagreement in November 2008.  A statement of case was issued in January 2009.  The Veteran did not file a substantive appeal.  However, also in January 2009, the RO sent the Veteran a letter informing him that his claim to reopen for service connection for a prostate condition had been prematurely dismissed in the September 2008 decision as the VCAA notice was improper.  In an April 2009 rating decision, the RO again denied the claim, and the Veteran filed a timely notice of disagreement in June 2009.  In August 2009, a statement of case was issued.  In his August 2009 VA 9 form, the Veteran limited his appeal and did not include the issue for a prostate condition. Thus, this as noted above, this issue is not on appeal. 

The issues of service connection for left shoulder condition, migraines, and a sinus condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 8, 2013, the Veteran's hearing loss was manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of no higher than 42.5 decibels (dB) for the right ear and 53.75 dB for the left ear; the Veteran's speech recognition scores were no lower than 84 percent for the right ear and no lower than 76 percent for the left ear.

2. Prior to February 7, 2014, the Veteran's hearing loss was manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hz, of no higher than 56 dB for the right ear and 60 dB for the left ear; the Veteran's speech recognition scores were no lower than 56 percent for the right ear and no lower than 68 percent for the left ear.

3. From February 7, 2014, the Veteran's hearing loss has been manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hz, of 54 dB for the right ear and 60 dB for the left ear; the Veteran's speech recognition scores were not appropriate for rating purposes.

4. The record does not reflect a current diagnosis for asbestosis.

5. The Veteran's low back disability is not causally or etiologically related to his active service.  

6. The record does not reflect a current diagnosis for a wrist condition.  

7. The record reflects complaints of upper back pain but no diagnosis for an upper back condition.  

8. Presbyopia is a refractive error and thus not a disability eligible for service-connection compensation benefits.


CONCLUSIONS OF LAW

1. During the appeal period prior to March 8, 2013, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.85 Diagnostic Code 6100 (2017).

2. From March 8, 2013, to February 7, 2014, the criteria for a disability rating for bilateral hearing loss in excess of 30 percent have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.85 Diagnostic Code 6100 (2017).

3. From February 7, 2014, the criteria for a disability rating for bilateral hearing loss in excess of 10 percent have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.85 Diagnostic Code 6100 (2017).

4. The criteria for service connection for asbestosis have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).

5. The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).

6. The criteria for service connection for a wrist disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).

7. The criteria for service connection for an upper back disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).

8. The criteria for service connection for an eye disorder have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA has complied with all duties necessary to notify the Veteran in substantiating the claims on appeal.
The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the most recent VA examinations afforded the Veteran in February 2014 for his hearing loss and in June 2013 for his low back claim are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history, performed appropriate testing, and applied accepted medical standards and principles in rendering an opinion.  
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such case, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase for bilateral hearing loss on February 8, 2008.  Therefore, the period under consideration begins on February 8, 2007.  

Ratings for hearing loss disabilities are based on organic impairment of hearing acuity, and an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.85, to evaluate the degree of disability from defective hearing, VA arrives at the proper designation by mechanical application of Table VI, which is used to determine a Roman numeral designation of I through XI for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII (Diagnostic Code 6100) is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).  

Table VIa is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone average threshold.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc. or when indicated under the provisions of 38 C.F.R. § 4.86.  Id. 

Merits

Having reviewed the record, the Board determines that the evidence does not support a compensable rating for bilateral hearing loss prior to March 8, 2013, a rating in excess of 30 percent prior to February 7, 2014, or a rating in excess of 10 percent from February 7, 2014.   

The record reflects private and VA audiological examinations, which the Board will discuss chronologically.  

Prior to March 8, 2013

In November 2008, the Veteran underwent a VA audiological examination.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
40
40
40
50
42.5
LEFT
35
45
55
80
53.75

Speech recognition was 84 percent for the right ear and 76 percent for the left ear.

Mechanical application of Table VI to these results yields Roman numeral II for the right ear and Roman numeral IV for the left ear.  Application of Table VII to Roman numerals IV, the poorer ear, and II yields a 0 percent rating.

The Board acknowledges that the Veteran underwent a private audiological examination during this period of the appeal in December 2007.  However, the examination did not include a controlled speech discrimination test (Maryland CNC) or indicate that use of the test was not appropriate for the Veteran.  As mentioned, an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  Thus, the December 2007 audiology report is inadequate for determining hearing impairment for VA purposes.  The Board notes, alternatively, that even if the examination results were used without the CNC scores, they would not result in a compensable rating.  38 C.F.R. §§ 4.85, 4.86.

Given the audiological results of record during this period of the appeal, the Board determines that a compensable rating is not warranted prior to March 8, 2013.   

Prior to February 7, 2014

In March 2013, the Veteran underwent another VA audiological examination.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
45
45
70
65
56
LEFT
45
50
60
85
60

Speech recognition was 56 percent for the right ear and 68 percent for the left ear.

Mechanical application of Table VI to these results yields Roman numeral V for the right ear and Roman numeral VII for the left ear.  Application of Table VII to Roman numerals VII, the poorer ear, and V yields a 30 percent rating.

Given the audiological results of record during this period of the appeal, the Board determines that a 30 percent rating, but no higher, is warranted prior to February 7, 2014.   

From February 7, 2014

In February 2014, the Veteran underwent another VA audiological examination.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
45
50
55
65
54
LEFT
45
50
60
85
60

Speech recognition was 80 percent for both ears.  However for both ears, the VA examiner indicated that use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate.  The Board finds the opinion probative.  The examiner performed appropriate testing and objectively examined the Veteran.  As such, as the examiner concluded that speech discrimination scores are not appropriate for the Veteran due to those reasons listed in 38 C.F.R. § 4.85(c), Table VIa is applicable.  

Applying Table VIa to 54 dB, the puretone average for the right ear, yields Roman numeral III.  Applying Table VIa to 60 dB, the puretone average for the left ear, yields Roman numeral IV.  Application of Table VII to Roman numerals IV, the poorer ear, and III yields a 10 percent rating.  

Given the audiological results of record during this period of the appeal, the Board determines that a 10 percent rating, but no higher, is warranted from February 7, 2014.

The Board acknowledges the Veteran's statements in his August 2009 VA 9 form that he strongly believes his hearing loss has worsened because he has a hard time listening and understanding conversations.  The Veteran also requested to have another VA examination.  The Board notes that the Veteran was provided a new VA audiological examination following this request, and those results have been considered and discussed in this decision.  

The Board also acknowledges the assertions made in the December 2017 informal hearing presentation (IHP) that the Veteran is unable to hear conversations in crowds and that he must increase the volume on his TV and radio in order to hear the broadcasts, which warrants a rating in excess of 10 percent even if this must be accomplished under extraschedular consideration.  As such, the Board finds that the record raises the issue of extraschedular consideration.

Extraschedular Rating 

The Board has considered the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the Board has considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is required for the Veteran's bilateral hearing loss.  

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  

Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations in crowds or hearing the television and radio.  Additionally, the Veteran has indicated that he has difficulty hearing when there is background noise and that his rating does not take into account the effect of background noise.  He has indicated that these symptoms cause difficulties functioning in social and work environments.  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

As the threshold issue is not applicable, the criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321 (b)(1).  As such, referral for extraschedular consideration is not warranted.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Asbestosis

The Veteran contends that he has asbestosis as a result of exposure during his active service.  However, as the record does not reflect a current diagnosis for asbestosis, the cornerstone element of service connection has not been met, and service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (a current diagnosis is a cornerstone of service connection).  

The Board acknowledges the Veteran's statements in his August 2009 VA 9 form explaining that he was exposed to asbestos in service and has been compensated by naval contractors.  However, these statements speak to an in-service incurrence and a nexus.  Lacking a diagnosis, an assessment of the remaining elements is not necessary, and service connection for asbestosis is not warranted.  The Board also acknowledges the statements made in the December 2017 IHP that the Veteran asserts that the VA examination did not adequately assess his condition to his prejudice, albeit warranting service connection.  The Board notes that the Veteran has not undergone a VA examination for asbestosis.  Nor is an examination warranted as the record does not reflect persistent or recurrent symptoms of asbestosis or a current diagnosis.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

In light of the evidence, the Board finds that the preponderance of the evidence does not support service connection for asbestosis.  Accordingly, service connection for asbestosis is denied. 

Low Back

The Veteran contends that his low back condition is related to his active service.  Specifically, in his August 2009 VA 9 form, the Veteran indicated that June 1981 medical records show complaints of back pain in service.  He indicated that he complained several more times, but unfortunately no records were kept.

The medical evidence includes service treatment reports (STR) and VA examination findings.  The June 1981 STR referred to by the Veteran indicates complaints of upper back pain two days after heavy lifting.  The STR indicates full range of motion and an assessment for thoracic spine strain/muscle spasm.  The STR reflects that the Veteran was placed on light duty.  

As to medical records post service, a February 2009 nurse note from Manila VA Medical Center (VAMC) indicates arthritis of the low back.  The record does not indicate that x-ray was performed.  A June 2013 letter from a Dr. R.B. at the Department of Orthopedics indicates that the Veteran was being seen for complaints of low back pain.  The letter indicates that physical examination was normal and that the Veteran's pain can be assessed secondary to the norm of his chronological age.  The examiner indicated that lumbosacral x-rays are normal.  The examiner noted that a MRI had been requested because of the disproportional presentation of the Veteran's signs and symptoms with an otherwise normal physical examination and x-rays.  The examiner indicated that the MRI revealed hemangioma lesions at L1, L4, L5 and S2.  The examiner stated that this is a benign condition and indicates pain, which is likely due to benign vertebral tumors.

In June 2013, the Veteran underwent a VA examination for his back.  The VA examiner indicated a diagnosis of low back strain and lumbar spondylosis.  The examiner noted the Veteran's statements that he attributes his low back condition to his duties while in service, such as lifting.  The examiner noted that in 1981, the Veteran strained his back while lifting heavy loads during work detail in service and also that the June 2013 MRI showed spondylosis deformans. 

The examiner opined that it is less likely than not that the Veteran's low back condition is related to service.  The examiner reasoned that STRs show a June 1981 incident of the upper back pain two days after heavy lifting and that physical exam showed full range of motion with paraspinous muscle spasm noted, and the Veteran was diagnosed with thoracic spine strain.  The examiner indicated there were no additional complaints or consults.  The examiner stated that most pertinent is an August 1982 reenlistment report which revealed normal spine and no mention of any chronic compensable spine condition and that the Veteran was found fit for reenlistment.  The examiner indicated that this is proof that the single episode of back pain in June 1981 was acute and transitory, was treated adequately, and healed without any chronic sequelae.  The examiner noted that currently, the Veteran complains of pain in his low back and not around the original area of the thoracic spine diagnosis.  The examiner also noted that other pertinent evidence is the Veteran's latest lumbar x-ray, which essentially shows intact IV disc and joint spaces as well as an intact lumbar lordosis on the upright image.

Having reviewed the evidence, medical and lay, the Board finds that service connection for a low back condition is not warranted.  The record reflects a current diagnosis.  Additionally, while the STRs reflect complaints of upper back pain, the Board has no reason to doubt the Veteran's assertions that he experienced low back pain in service, which he is competent to make.  As such, the Board finds the statements probative and concedes an in-service incurrence.  Thus, at issue is a nexus.

As to a nexus, the Board finds the June 2013 VA opinion probative.  The examiner reviewed the record, considered the Veteran's statements, and physically examined the Veteran.  Additionally, the opinion provided is in line with the record.  The Veteran has cited the June 1981 as an indication of low back pain in service.  However, as noted by the June 2013 VA examiner, this STR reflects complaints specific to the upper back.  While the Veteran has stated that his additional complaints were not recorded, the June 2013 VA examiner explained that the Veteran's normal spinal examination for reenlistment in August 1982 establishes that the June 1981 incident had resolved.  Additionally, the examiner indicated that the Veteran's current issues with the low back are not in the location of the in-service injury and as such the two issues are not related.  Given the probative evidence, the Board finds that the record does not support a nexus between the Veteran's current low back condition and his active service.  

The Board acknowledges that the February 2009 nurse note indicates arthritis and that arthritis is a chronic condition entitled to an analysis of presumptive service connection under 38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  However, 38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis must be established by x-ray.  As there are no x-ray findings of back arthritis of record, the Board cannot concede a diagnosis of back arthritis.  In fact, the June 2013 MRI was normal and the June 2013 statement from Dr. R.B. noted that lumbosacral x-rays were normal.  As there is no confirmed diagnosis of back arthritis, an analysis of presumptive service connection is not warranted.  Nor is an analysis of continuity of symptomatology warranted.  The theory of continuity of symptomatology does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In light of the evidence, the Board finds that the preponderance of the evidence weighs against a finding of service connection for a low back condition.  

Wrist Condition

The Veteran contends that he has a wrist condition, which is related to service.  However, as the record does not reflect a current diagnosis for a wrist condition, the cornerstone element of service connection has not been met, and service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. at 225.

The record reflects a December 1983 in-service complaint of left forearm pain, and a January 1984 STR reflects a finding of left forearm/wrist strain.  However, the record does not reflect a current diagnosis for any wrist condition.  Nor has the Veteran alleged that he has received a contemporaneous diagnosis for a current wrist condition. 

The Board also acknowledges the statements made in the December 2017 IHP that the Veteran asserts that the VA examination did not adequately assess his condition to his prejudice, albeit warranting service connection.  However, the Board notes that the Veteran has not undergone a VA examination for his wrist.  Nor is an examination warranted as the record does not suggest persistent and recurrent symptoms or a current diagnosis.  McClendon v. Nicholson, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).  

In light of the evidence, the Board finds that the preponderance of the evidence does not support service connection for a wrist disability.  Accordingly, service connection for a wrist disability is denied. 

Upper Back Condition 

The Veteran contends that he has an upper back condition, which is related to service.  However, as the record does not reflect a current diagnosis for an upper back condition, the cornerstone element of service connection has not been met, and service connection is not warranted.  Brammer v. Derwinski.

As discussed, a June 1981 STR indicated complaints of upper back pain and an assessment of thoracic sprain was provided.  However, in assessing the Veteran's low back condition, the June 2013 VA examiner indicated that the in-service upper back condition had resolved and was not present the following year during a reenlistment examination.  As noted, the Board finds the June 2013 opinion probative.  The Board also finds that this probative opinion supports that there is no current diagnosis for an upper back condition.  

The Board acknowledges that a February 2009 nurse note from Manila VAMC notes complaints of upper and lower back pain.  However, a diagnosis was not rendered pertaining to the upper back.  The Board notes pain, by itself, is not a disability for which service connection can be granted by VA.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski.

In light of the evidence, the Board finds that the preponderance of the evidence does not support service connection for an upper back disability.  Accordingly, service connection for an upper back disability is denied. 

Presbyopia

The Veteran contends that his eye condition, presbyopia, is related to his active service.  

A January 1987 STR indicates a diagnosis of early presbyopia.  While a diagnosis and in-service incurrence are established, service connection cannot be granted as a matter of law.  

Presbyopia is a refractive error of the eyes.  Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  The Veteran must have actual pathology, other than refractive error, to support impairment of visual acuity.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  In this case, the record does not reflect any pathology other than presbyopia.  As such, service connection cannot be granted.   


ORDER

A compensable disability rating for bilateral hearing loss prior to March 8, 2013, is denied.

A disability rating for bilateral hearing loss in excess of 30 percent from March 8, 2013, to February 7, 2014, is denied.

A disability rating for bilateral hearing loss in excess of 10 percent from February 7, 2014, is denied.  

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a wrist disability is denied. 

Entitlement to service connection for an upper back disability is denied.

Entitlement to service connection for presbyopia is denied.  


REMAND

Left Shoulder

The Veteran contends that his left shoulder condition is related to service.  An October 1974 STR indicates an assessment of mild muscular skeletal pain for the left shoulder.  Additionally, a January 2007 note from Cascade Valley Smoky Point clinic indicates that a MRI for the left shoulder showed degenerative disc disease.  However, there is no medical opinion of record regarding a link between the Veteran's current left shoulder condition and his active service.  Nor has the Veteran undergone a VA examination for this condition.

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  McClendon v. Nicholson; 38 C.F.R. § 3.159(c)(4).  In the instant case, arthritis is indicated per x-ray, and the Veteran has asserted an in-service incurrence and a link, which are sufficient to meet the low bar set by McClendon.  However, the record is not sufficient to decide the claim.  As such, the Board finds that the duty to assist has been triggered.  Accordingly, a VA examination is necessary to assess the nature and etiology of the Veteran's left shoulder condition.  

Migraines

The Veteran contends that he has migraines, which are related to service.  Initially, the Board notes that there is no record of a medical diagnosis of migraine headaches and the Veteran has not reported receiving a contemporaneous medical diagnosis of migraine headaches.  However, a February 2009 nurse note from Manila VAMC indicates that the Veteran came in to report frequent migraine headaches which happen 3-4 times a week accompanied by dizziness and nausea.  As the February 2009 VA examiner indicated migraines, the Board finds that the record suggests that the Veteran has migraines.  The Veteran has also stated an in-service incurrence and suggested a link between his migraines and his active service.  As the record is also insufficient to decide the claim, the Board finds that the duty to assist has been triggered.  As such, a VA examination is necessary to assess the nature and etiology of the Veteran's migraines condition.  

Sinus Condition 

The Veteran also contends that he has sinusitis, which is related to service.  While the record does not reflect a diagnosis for sinusitis, a December 2007 report from a Dr. K.F. indicates an assessment of vasomotor rhinitis.  As mentioned in the Introduction, a Veteran is service connected for symptoms and not diagnoses, and the symptoms of both conditions are similar.  As such, the Board finds that the record reflects a diagnosis for a sinus condition.  Additionally, an October 1984 STR indicates that the Veteran complained of a cold.  The in-service examiner noted nasal congestion, sore throat, and slight chill.  Given the above, the record is insufficient to decide the claim, and a VA examination is necessary to assess the nature and etiology of the Veteran's sinus condition.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all VA or private treatment records for his left shoulder, migraines, and any sinus condition.  Any identified VA treatment records should be associated with the file.  If the Veteran provides authorizations to release private records, attempts should be made to obtain any private records identified.

2. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his left shoulder condition. The record should be made available and reviewed by the examiner prior to the examination.

The examiner is asked to identify any current left shoulder conditions the Veteran may have, to include degenerate joint disease.  For any left shoulder condition identified, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by or is otherwise related to the Veteran's active service.

A complete rationale should be provided for all opinions. The examiner should address and consider the Veteran's lay statements regarding symptomatology and onset.

3. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of the contended migraine condition. The record should be made available and reviewed by the examiner prior to the examination.

For any migraine condition identified, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by or is otherwise related to the Veteran's active service.

A complete rationale should be provided for all opinions. The examiner should address and consider the Veteran's lay statements regarding symptomatology and onset.

4. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of any sinus condition(s), to include vasomotor rhinitis. The record should be made available and reviewed by the examiner prior to the examination.

For any sinus condition(s) identified, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by or is otherwise related to the Veteran's active service.

A complete rationale should be provided for all opinions. The examiner should address and consider the Veteran's lay statements regarding symptomatology and onset.

5. After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be provided.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


